              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANGELIQUE JENKINS                               CIVIL ACTION
        Plaintiff,

      v.                                        No. 19-1904

TRANSPORT WORKERS UNION,
LOCAL234
        Defendant.

                                   ORDER

      AND NOW, this 6th day of January 2020, upon consideration of Defendant

Transport Workers Union Local 234' s Motion to Dismiss Plaintiff's Amended

Complaint (ECF No. 21 ), and in accordance with the accompanying memorandum,

it is ORDERED Defendant's Motion (ECF No. 21) is GRANTED and the

Amended Complaint (ECF No. 20) is DISMISSED with prejudice.

     The Clerk of Court is DIRECTED to CLOSE this matter.



                                    BY THE COURT:




                                      1
